--------------------------------------------------------------------------------

Exhibit 10.17


FORM OF
SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS


This Separation Agreement and Full Release of Claims (this “Release”) is by and
between Grande Communications Networks LLC, a Delaware limited liability company
and successor-in-interest to Grande Communications Networks, Inc. (the
“Company”) and Roy H. Chestnutt (“Employee”).


RECITALS
 
A.            Employee is eligible for a bonus payment under the Grande
Communications Holdings, Inc. Transaction Bonus Plan (“Transaction Bonus Plan”),
subject to certain conditions.
 
B.            One of the conditions of Employee receiving a bonus payment under
the Transaction Bonus Plan is that Employee sign a release.
 
C.            This Release is the release required by the Transaction Bonus Plan
as a condition for receiving a bonus payment under the Transaction Bonus Plan.
 
D.            The bonus payment referenced in this Release is the bonus payment
payable under the Transaction Bonus Plan; this Release does not entitle Employee
to any monetary payment other than such bonus payment.
 
In consideration of the mutual promises and considerations herein contained, the
parties agree as follows:
 
1.
Employee was separated from his employment with the Company effective as of
September 14, 2009 (the “Separation Date”), thereby discontinuing any
employer/employee relationship between the Company and Employee.  Employee
acknowledges and agrees that his employment relationship with the Company has
been permanently and irrevocably severed and that the Company and its parent and
affiliate companies do not have any obligation, contractually or otherwise, to
reemploy or hire Employee in the future.



2.
Pursuant to the terms of the Transaction Bonus Plan and this Release, the
Company will pay the Employee, in consideration of the promises described in
this Release, a bonus payment of $112,500 (less payroll taxes and other
applicable withholdings and deductions).  Such payment shall be made on or
before the tenth (10th) business day following the Effective Date (as defined in
Section 22 herein).


 
 

--------------------------------------------------------------------------------

 

3.
For good and valuable consideration, as set forth herein and in the Transaction
Bonus Plan, Employee hereby releases and forever discharges the Company and its
parent and subsidiary entities, affiliates, predecessors, successors and assigns
and each of their partners, members, officers, directors, agents, investors,
attorneys and employees (collectively, the “Released Parties”) from any and all
claims, liabilities, costs, and damages of any nature whatsoever, both known and
unknown, including, but not limited to, any claims based on any right under the
Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.; the Americans
with Disabilities Act, 42 U.S.C. §§ 12101, et seq.; the Age Discrimination in
Employment Act; the Texas Commission on Human Rights Act, Tex. Labor Code §§
21.001, et seq. (prohibiting discrimination based upon age, race, sex, religion,
national origin, disability), the Family and Medical Leave Act (FMLA), the
Consolidated Omnibus Budget Reconciliation Act of 1985, § 4980B of the Internal
Revenue Code of 1986, as amended. (“COBRA.”), the Employee Retirement Income
Security Act (ERISA), the Worker Adjustment and Retraining Notification Act, 29
U.S.C. §§ 2101 et seq. (WARN), the National Labor Relations Act, as amended, 42
U.S.C. §§ 1981-1983, and any and all applicable federal, state and local laws
and regulations; and any and all statutory claims and common law causes of
action for breach of contract or tort, including but not limited to claims of
wrongful discharge, fraud, promissory estoppel, intentional infliction of
emotional distress, defamation, and assault, which he/she has or may have
against the Company or any Released Party based on or arising out of, or alleged
to have been suffered by, in connection with or as a consequence of the
Transaction Bonus Plan, the consummation of the transactions contemplated under
the Recapitalization Agreement (as defined in Section 11 herein), or any alleged
act or omission which occurred on or at any time prior to the date of Employee’s
execution of this Release.

 
4.
This Release specifically includes, without limitation, the release and forever
discharge of all claims that might be asserted by or on behalf of Employee in
any suit or claim against any or all of the Released Parties for or on account
of any matter whatsoever up to and including the time that Employee executes
this Release.  Employee represents and warrants that, to the best of his
knowledge, no other person or entity other than Employee is entitled to assert
any claims of any kind or character based on or arising out of, or alleged to
have been suffered by, in or as a consequence of Employee’s employment or
relationship with any Released Party.  Excluded from this Release are any claims
which cannot be waived by law; however, Employee does waive his right to any
monetary recovery if any agency pursues claims against the Company on Employee’s
behalf.



5.
Employee agrees never to institute, directly or indirectly, any action or
proceeding of any kind against any of the Released Parties based on or arising
out of, or alleged to have been suffered by, in or as a consequence of
Employee’s employment, separation from employment or relationship with any
Released Party, in violation of Section 3 herein.



6.
Employee agrees the amount paid hereunder will be treated as a strictly
confidential matter between the Employee and the Company, and will not be
disclosed by Employee to any person or entity other than to his spouse,
accountant or tax advisor, except as may be otherwise required by law, required
to be filed with the Securities and Exchange Commission, or as necessary in
filing tax returns. This confidentiality provision is a material and substantial
term of this Release.


 
2

--------------------------------------------------------------------------------

 

7.
Employee acknowledges and agrees that the Company’s obligations under this
Release are contingent upon Employee’s performance of his obligations set forth
in this Release and Employee’s continuing post-employment obligations as set
forth in the Employment Agreement by and between the Company and Employee dated
as of December 31, 2005, as amended (the “Employment Agreement”) and the
Consulting Agreement by and between the Company and the Employee dated as of
September 14, 2009 (the “Consulting Agreement”).  Any breach of such obligations
under this Release or the post-employment obligations under the Employment
Agreement or the Consulting Agreement will result in an immediate termination of
the Company’s obligation to pay any unpaid amounts under Section 2 herein, in
addition to all other remedies available to the Company at law or in
equity.  Employee acknowledges that his violation or attempted violation of any
of the obligations in Section 6, 7, 8 or 9 of this Release or of any of the
obligations under the Employment Agreement or the Consulting Agreement will
cause irreparable damage to the Company, and Employee therefore agrees that the
Company shall be entitled as a matter of right to an injunction in any court of
competent jurisdiction, restraining any violation or further violation of any
such provisions or agreements by Employee or others acting on his behalf.  The
Company’s right to injunctive relief will be cumulative and in addition to any
other remedies provided by law or in equity.



8.
Employee further reaffirms that he understands and acknowledges his obligation
to keep confidential all confidential and proprietary information of the
Company.  Employee represents and warrants to the Company that he has returned
all property and information belonging to the Company, including, but not
limited to, the Company laptop computer that he used as an employee of the
Company, all technical information, customer information, pricing information,
brochures, specifications, quotations, marketing strategies, inventory records
and sales records.  Employee acknowledges that he has not kept any copies, nor
made or retained any abstracts or notes of such information.  This Section is
continuing in nature and the obligations, representations and warranties in this
Section shall survive this Release.



9.
Employee agrees that he will not make any statement, oral or written, that may
be considered derogatory or harmful to any of the Released Parties or
detrimental to the reputation or goodwill of any of the Released Parties, and he
will not take any action that might be harmful or damaging to the business or
personal affairs of any of the Released Parties.



10.
The terms of this Release are a compromise and settlement of any and all
disputed claims, the validity, existence, or occurrence of which are expressly
denied by the Company.  This Release does not constitute, and shall not be
construed as, an admission by the Company of any breach of contract or other
violation of any right of Employee, or any harm to him/her of any kind
whatsoever, or of any violation of any federal, state, or local statute, law, or
regulation.


 
3

--------------------------------------------------------------------------------

 

11.
Employee hereby acknowledges receipt of the Cancellation Notice from the Board
of Directors of the Company whereby the Board of Directors communicated its
intent to terminate all options in connection with the Recapitalization
Agreement dated as of August 27, 2009 by and among ABRY Partners VI, L.P.,
Grande Communications Networks, Inc., Grande Communications Holdings, Inc. ABRY
Partners, LLC, Grande Investment L.P. and Grande Parent LLC (the
“Recapitalization Agreement”) pursuant to Section 15(c)(iii) of the Grande
Communications Holdings, Inc. 2000 Stock Incentive Plan (the “Plan”).  Employee
acknowledges and agrees that it is Employee's sole responsibility to exercise
any vested options held by Employee under the Plan by the Cancellation Date (as
defined in the Cancellation Notice), and that any such vested options that are
not so exercised will expire upon the Cancellation Date.



12.
Nothing in this Release is intended to waive or abridge any rights Employee has
in any Company retirement or 401k plan which were vested on or before the date
of separation, or any right of Employee under COBRA.



13.
Notwithstanding any other provision of this Release or of any other agreement,
contract, or understanding heretofore or hereafter entered into by Employee with
the Company or any affiliate of the Company, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to Employee, whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for Employee (a
“Benefit Arrangement”), if Employee is a “disqualified individual,” as defined
in Section 280G(c) of the Internal Revenue Code of 1986, as amended, (the
“Code”), any payment (or portion thereof) under this Release shall not be  made
(i) to the extent that such payment, taking into account all other rights,
payments, or benefits to or for Employee under this Release, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
Employee under this Release to be considered a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts that Employee would receive from the Company under
this Release, all Other Agreements, and all Benefit Arrangements would be less
than the maximum after-tax amount that Employee could receive without causing
any such payment or benefit to be considered a Parachute Payment.  In the event
that the receipt of any such right to payment under this Release,  in
conjunction with all other rights, payments, or benefits to or for Employee
under any Other Agreement or any Benefit Arrangement would cause Employee to be
considered to have received a Parachute Payment under this Release that would
have the effect of decreasing the after-tax amount that Employee would receive
as described in clause (ii) of the preceding sentence, then Employee shall have
the right, in Employee’s sole discretion, to designate those rights, payments,
or benefits under this Release, any Other Agreements, and any Benefit
Arrangements that should be reduced or eliminated so as to avoid having the
payment or benefit under this Release be deemed to be a Parachute Payment.


 
4

--------------------------------------------------------------------------------

 

14.
This Release may be executed in one or more counterparts, each of which will be
deemed an original but all of which together will constitute one and the same
instrument.  This Release will become effective when one or more counterparts
have been signed by each party and delivered to the other party, which delivery
may be made by exchange of copies of the signature page by .pdf or other
facsimile transmission.



15.
The undersigned affirms that the terms stated herein constitute the only
consideration for their signing this Release, that no other promises or
agreements of any kind have been made by any person or entity to cause him to
execute this Release, and that he fully understands the meaning and intent of
this Release, including, but not limited to, its final and binding effect.



16.
Employee acknowledges that the consideration recited in this Release is adequate
to make it final and binding, and is in addition to payments or benefits to
which Employee would otherwise be entitled as a former employee of the
Company.  Employee specifically acknowledges and agrees that he has no
entitlement to the consideration recited in this Release, except as
consideration for his performance of the terms and conditions set forth herein.



17.
This Release shall be construed and interpreted in accordance with the laws of
the State of Texas.  The sole and exclusive venue for any dispute arising out of
this Release shall be in a court of competent jurisdiction located in Travis
County, Texas.  The invalidity of any particular provision of this Release shall
not affect the validity of any other provision.  The waiver by any party hereto
of a breach of any provision of this Release shall not operate or be construed
as a waiver of subsequent breach by any party.  No modification or waiver of
this Release shall be binding unless executed in writing by the party to be
bound thereby.  The language of this Release shall be construed as a whole,
according to its fair meaning, and shall not be construed strictly for or
against either of the parties.



18.
Neither this Release nor any right, interest or obligation hereunder may be
assigned (by operation of law or otherwise) by Employee without the prior
written consent of the Company and any attempt to do so will be void.



19.
All provisions of this Release which by their terms are intended to survive
termination or expiration of this Release shall survive such termination or
expiration in accordance with their terms.


 
5

--------------------------------------------------------------------------------

 

20.
Any provision of this Release that is found in a final judicial determination by
a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability (but shall be construed and given effect to
the extent possible), without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.



21.
Any notice required or permitted to be given under this Release shall be deemed
properly given if in writing and personally delivered or mailed by certified
U.S. mail, postage prepaid with return receipt requested, in the case of notices
mailed to Employee, at the address set forth below or, in the case of notices to
the Company, to its principal office at 401 Carlson Circle, San Marcos, Texas
78766, to the attention of its President.



22.
Employee hereby acknowledges that:



 
(a)
The terms of this Release not only are understandable, but they also are fully
understood by Employee;

 
 
(b)
This Release specifically refers to Employee’s rights and claims under the
federal Age Discrimination in Employment Act, as well as to state laws
prohibiting age discrimination, and Employee understands that such rights and
claims are irrevocably being waived by Employee;

 
 
(c)
The consideration recited in this Release is adequate to make it final and
binding, and is in addition to payments or benefits to which Employee would
otherwise be entitled

 
 
(d)
Employee has been advised of his right to consult with an attorney before
executing this Release, and Employee has exercised his/her right to consult with
an attorney to the extent he wishes to do so;

 
 
(e)
Employee has been given adequate time, up to 21 days after delivery, to consider
this Release, and Employee understands and acknowledges that any changes made to
this Release, whether material or immaterial, will not re-start this 21 day
period;

 
 
(f)
Employee understands that if he decides to execute this Release, then he must
sign and deliver it within the 21 day period following the delivery hereof to
the Company’s Human Resources Department; and

 
 
(g)
Employee understands that this Release may be revoked by Employee up to seven
(7) days after its execution.  In order to revoke this Release, Employee must
deliver a signed written statement of revocation to the Company’s Human
Resources Department.  Employee further understands that if he does not revoke
this Release during such seven (7) day period, it shall be deemed accepted and
shall be effective as of the eighth (8th) day after Employee's execution and
delivery of this Release (such eighth (8th) day is the “Effective Date”).


 
6

--------------------------------------------------------------------------------

 

23.
This instrument contains the entire agreement of the parties relating to the
subject matter hereof and supersedes all prior agreements and arrangements, both
written and oral, with respect to the subject matter hereof.



[Signature page follows]

 
7

--------------------------------------------------------------------------------

 

DELIVERED TO EMPLOYEE ON SEPTEMBER 14, 2009.


IN WITNESS WHEREOF, the parties have executed this Release to be effective for
all purposes as of the Effective Date provided above.


EMPLOYEE:



 
Roy H. Chestnutt
Date:
 
Address:
             
COMPANY:
   
GRANDE COMMUNICATIONS NETWORKS LLC
   
By:
 
Name:
 
Title:
 
Date:
 



 
Signature Page to Separation Agreement for Roy H. Chestnutt
 
 

--------------------------------------------------------------------------------